                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JERMAINE D. OLIVER,                              )
   Plaintiff,                                    )
                                                 )
v.                                               )   CIVIL ACTION NO. 1:19-00153-JB-N
                                                 )
ADOC, et al.,                                    )
   Defendants.                                   )

                                         JUDGMENT

         It is ADJUDGED and DECREED that JUDGMENT is entered in favor of the

Defendants and against the Plaintiff, such that all claims are DISMISSED without prejudice, in

accordance with the Order entered on this date adopting the recommendations of the Magistrate

Judge.

         DONE this the 26th day of July, 2019.


                                            s/JEFFREY U. BEAVERSTOCK
                                            UNITED STATES DISTRICT JUDGE
